                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             Civil Action No. 5:18-cv-366

 JAMES ALLEN POINDEXTER, JERRY
 JONES, GREGORY HOLT, and THE
 CONSTITUTION PARTY OF NORTH
 CAROLINA,

                      Plaintiffs,

           v.                                          NOTICE OF WITHDRAWAL OF
                                                               COUNSEL
 KIM WESTBROOK STRACH, in her official
 capacity as the Executive Director of the North
 Carolina State Board of Elections and Ethics
 Enforcement,

                      Defendant.




       NOW COMES James Bernier, Jr., Special Deputy Attorney General, and gives

notice of his withdrawal as counsel of record for Defendant, Kim Westbrook Strach, in her

official capacity as Executive Director of the North Carolina State Board of Elections and

Ethics Enforcement. The Defendant will continue to be represented by Amar Majmundar,

Senior Deputy Attorney General and Olga E. Vysotskaya de Brito, Special Deputy Attorney

General.

       This the 17th day of December, 2018.

                                                   JOSHUA H. STEIN
                                                   Attorney General


                                                   /s/ James Bernier, Jr.
                                                   James Bernier, Jr.
                                                   Special Deputy Attorney General




           Case 5:18-cv-00366-FL Document 41 Filed 12/17/18 Page 1 of 2
                                                       N.C. State Bar No. 45869 N.C.
                                                       Department of Justice
                                                       Post Office Box 629
                                                       Raleigh, NC 27602
                                                       Telephone: (919) 716-6900
                                                       Facsimile: (919) 716-6763
                                                       Email: jbernier@ncdoj.gov



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this date I electronically filed the foregoing NOTICE OF

WITHDRAWAL OF COUNSEL with the clerk of Court using the CM/ECF system which will

send notification of such to all counsel of record in this matter.


        This the 17th day of December, 2018.

                                                       /s/ James Bernier, Jr.
                                                       James Bernier, Jr.
                                                       Special Deputy Attorney General




                                       2 41 Filed 12/17/18 Page 2 of 2
           Case 5:18-cv-00366-FL Document
